Title: Lambert Wickes to the American Commissioners, 5 March 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
L’Orient 5th. March 1777
I received two of yours of the 25th. by Mr. Defrancy who I am sorry Came so late, as our Sales were compleat before his Arrival. I have strictly attended to your proposals and shall give you as full an Answer as in my power. As to Cruizing in the sound for the Baltick Ships I am afraid that will not do, as neither me nor my officers are acquainted with those Sea’s, nor have we any proper Charts for those Sea’s. Another objection is, the Certainty of being soon discovered, as there is such Numbers of Vessels passing and repassing constantly, the Consequence of which would be dangerous, as the passage in and out are Narrow and we should be either blocked in or taken but if you should think proper to order us on this Expedition I think it would be highly Neccessary to procure us Admittance and protection in Some of the principal Ports in those Sea’s. If this Cannot be done I think it would not be Advisable to venture there. The Cruize on the Coast of Guineay I think much Safer and better, but there is Such difficultes Attending it, as cannot be got over. Our ship will not carry Water and provision enough for to Cruize, as it will be Necessary to take 4 Months Water and provisions for that Cruize, and we Cannot take more than 2 Months Water and provisions. If you should purchase the Marepaus, I think this Cruize would then be Advantageous as the Ships Warr are all Small that is on that Coast and the Guineay Men, tho’ they have all more or less Guns are not in a Condition to fight, as their Men are Generally very Sickly going off the Coast. I join with you in sentiments in regard to Cruizing on this Coast as there is very little prospect of any More Success here. I am Informed by the Officers belonging to two French Ships Warr, that arrived two days ago from a Cruize, that there is three Brittish Ships Warr Cruizing, between Cape Finnester and Ushant, one of 64 Guns one of 50 and one of 32 Guns, two of which they Saw and was told there was Another. The French Ships goes out again on a Cruize to Day. I think if a Very fast Sailing Cutter could be got and Stationed at Dunkirk they might soon make plenty Prizes by running into the Downs and Cutting Ships out from there, provided they would be received and protected in that port untill it suited you to send them off for America or Else where, And take the liberty to recommend Capt. Hinson for that service, as he is a Stout brave Man and I think well qualified for Such an Enterprize. I am very glad to hear you intend to provide for Capt. Nicholson, as I think him deserving your Confidence and make no Doubt he will Merrit your Esteem in any Station you may think proper to place him. If you purchase the Marepaus and I am appointed to Command her, I know no Obsticle in Capt. Nicholsons way, as my Officers would Chuse to Continue with me and of Course there will be room for him in the Reprisal. I think you may get the Marepaus £12,500 Sterling. She is a Very fine ship and has the Charector of a Very fast Sailor. I would recommend the purchase if Conveinient. Whatever may be your determination on those hints mentioned in your last I shall Chearfully Comply with any orders from you if in my power. The Officers do not Sign a Written parole, only give their Word of Honour, as I have wrote you fully on this head shall only Say they are all discharged. This comes by Mr. Defrancy who returns emeadiately to Paris as you Trusted him I think I may safely do the same. From Gentlemen, Your Most Obliged Humble Servant.

  
    P.S. I shall take Care not let any more Officers on Shore at all.
    L.W.
  
 
Addressed: To / The Honble Dr. Benja. Franklin / at / Paris
Notation: Capt Weekes L’Orient 5 March 77
